J -S32001-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: R.F.D.R.C., A     :   IN THE SUPERIOR COURT OF
 MINOR APPEAL OF J.H., MOTHER          :         PENNSYLVANIA




                                       :   No. 383 EDA 2019
              Appeal from the Order Entered January 11, 2019
  In the Court of Common Pleas of Philadelphia County Domestic Relations
                     at No(s): CP-51-AP-0000796-2018

 IN THE INTEREST OF: A.U.H-J., A       :   IN THE SUPERIOR COURT OF
 MINOR APPEAL OF J.H., MOTHER                    PENNSYLVANIA




                                       :   No. 384 EDA 2019
              Appeal from the Order Entered January 11, 2019
  In the Court of Common Pleas of Philadelphia County Domestic Relations
                     at No(s): CP-51-AP-0000797-2018

 IN THE INTEREST OF: R.C., A           :   IN THE SUPERIOR COURT OF
 MINOR                                           PENNSYLVANIA


 APPEAL OF: J.H., MOTHER



                                       :   No. 386 EDA 2019
             Appeal from the Order Entered January 11, 2019
   In the Court of Common Pleas of Philadelphia County Family Court at
                     No(s): CP-51-DP-0002785-2016
J -S32001-19


    IN THE INTEREST OF: A.H., A           :   IN THE SUPERIOR COURT OF
    MINOR                                           PENNSYLVANIA


    APPEAL OF: J.H., MOTHER



                                          :   No. 387 EDA 2019
                Appeal from the Order Entered January 11, 2019
      In the Court of Common Pleas of Philadelphia County Family Court at
                        No(s): CP-51-DP-0002091-2017

BEFORE: SHOGAN, J., NICHOLS, J., and MURRAY, J.

MEMORANDUM BY SHOGAN, J.:                              FILED JULY 16, 2019

       At appellate docket numbers 383 EDA 2019 and 384 EDA 2019, J.H.

("Mother") appeals from the orders terminating her parental rights to her two

daughters, R.C. also known as R.F.D.R.C., and A.H. also known as A.U.H.-J.

and A.H.-J.1 (collectively "the Children").   At appellate docket number 387

EDA 2019, Mother appeals from the order changing A.H.'s permanency goal

to adoption.2 We affirm.



1    The trial court terminated the parental rights of A.H.'s father, I.J., on
January 11, 2019. I.J. has not appealed.

2 Mother purports to appeal at 386 EDA 2019 from a January 11, 2019 order
changing R.C.'s permanency goal. Notice of Appeal, 1/31/19. The trial court
did not change R.C.'s permanency goal on January 11, 2019, because her
father's parental rights had not been terminated. N.T., 1/11/19, at 53-55.
According to the Department of Human Services, the trial court did not change
R.C.'s permanency goal until March 5, 2019, following the termination of her
father's parental rights. Department of Human Services' Brief at 3 n.1 and
n.2. Therefore, we quash the appeal at 386 EDA 2019.

                                     -2
J -S32001-19


      R.C. was born in July 2016 at twenty-three weeks gestation and required

oxygen and a feeding tube; she and Mother tested positive for marijuana and

opioids at R.C.'s birth. N.T., 1/11/19, at 18, 31-32, 42. On December 14,

2016, the Department of Human Services ("DHS") obtained an Order of
Protective Custody for R.C. upon her hospital discharge. R.C. entered a pre -

adoptive medical foster home in December 2016. Id. at 16, 18, 42. The trial

court declared R.C. dependent on December 23, 2016. Petition to Terminate

Parental Rights Re R.C., 10/5/18, at ¶ DD.

      A.H. was born in June 2017 at twenty-seven weeks gestation; Mother

tested positive for marijuana at A.H.'s birth. N.T., 1/11/19, at 31-32, 43. On

August 7, 2017, DHS obtained an Order of Protective Custody for A.H. upon

her discharge from the hospital. A.H. entered the same pre -adoptive medical

foster home as R.C. in August 2017. Id. 10, 16, 31-32, 39. The trial court

declared A.H. dependent on September 8, 2017.            Petition to Terminate

Parental Rights Re A.H., 10/5/18, at ¶ RR.

      A single case plan ("SCP") was created for Mother on August 8, 2017.

Her SCP objectives included: (1) completion of random drug screens; (2)

following recommendations of a dual diagnosis assessment; (3) continuation

of services from Achieving Reunification Center ("ARC"), including parenting

classes; (4) visitation with the Children; and (5) continuation of mental health

treatment and drug and alcohol counseling. N.T., 1/11/19, at 19. Because

Mother failed to meet her SCP objectives for reunification, DHS filed petitions


                                     -3
J -S32001-19


to terminate Mother's parental rights to the Children and to change their
permanency goals from reunification to adoption. Petitions, 10/5/18.

      The trial court conducted      a    termination/goal change hearing on
January 11, 2018, at which Mr. Gregory Williams, the Community Umbrella

Agency ("CUA") caseworker, and Mother testified. At the time of the hearing,

R.C. had been in foster care for twenty-five months, and A.H. had been in

foster care for seventeen months.        N.T., 1/11/19, at 16, 18. Following the

hearing, the trial court terminated Mother's parental rights to the Children

pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and § 2511(b),3 and
changed A.H.'s permanency goal to adoption. Mother filed separate notices

of appeal and Pa.R.A.P. 1925(a)(2) statements of matters complained of on

appeal on January 31, 2018. The trial court filed a single Pa.R.A.P. 1925(a)

opinion on March 12, 2019.

      Mother presents the following issues for our consideration:

      1. The trial court committed an error of law and abuse of
         discretion by involuntarily terminating [Mother's] parental
          rights under 23 Pa. C.S. § 2511(a), where the evidence showed


3  Mother has waived any challenge to termination pursuant to 23 Pa.C.S.
§ 2511(a)(5) because she failed to provide any legal citations or analysis in
her appellate brief. Pa.R.A.P. 2119(a) and (b); see also Banfield v. Cortes,
110 A.3d 155, 168 (Pa. 2015) ("Where an appellate brief fails to provide any
discussion of a claim with citation to relevant authority or fails to develop the
issue in any other meaningful fashion capable of review, that claim is waived.
It is not the obligation of an appellate court to formulate [an] appellant's
arguments for him." Wirth v. Commonwealth, 95 A.3d 822, 837 (Pa.
2014)).



                                      -4
J -S32001-19


        that [M]other substantially complied with the Family Service
        Plan goals established by the Department of Human Services
         of the City of Philadelphia (DHS).

      2. The trial court committed an error of law and abuse of
         discretion by involuntarily terminating [Mother's] parental
         rights under 23 Pa. C.S. § 2511(a) and (b), where the
         Department of Human Services of the City of Philadelphia
         (DHS) failed to prove by clear and convincing evidence that
         involuntary [sic] terminating [Mother's] parental rights would
         best serve the emotional needs and welfare of [A.H.4].

      3. The trial court committed an error of law and abuse of
        discretion by changing the permanency goal from reunification
        to adoption where the Department of Human Services of the
        City of Philadelphia failed to provide sufficient evidence that
        such a goal change would be best suited for [A.H.]'s needs and
        welfare.

Mother's Brief at unnumbered 5.

     We review Mother's first two issues according to the following standard:

     The standard of review in termination of parental rights cases
     requires appellate courts to accept the findings of fact and
     credibility determinations of the trial court if they are supported
     by the record. If the factual findings are supported, appellate
     courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an abuse
      of   discretion    only    upon    demonstration    of    manifest


4 Although Mother included a challenge to the termination of her parental
rights to R.C. in her Pa.R.A.P. 1925(a)(2) statement, she did not raise that
issue in her appellate brief. Concise Statement of Errors Complained of on
Appeal, 1/31/19, at ¶ 2; Mother's Brief at unnumbered 5. "Issues not
presented in the statement of questions involved are generally deemed
waived." Werner v. Werner, 149 A.3d 338, 341 (Pa. Super. 2016).
However, "such a defect may be overlooked where [an] appellant's brief
suggests the specific issue to be reviewed and appellant's failure does not
impede our ability to address the merits of the issue." Id. We presume that
Mother intended to challenge the termination of her parental rights to A.H.
and R.C. Therefore, we decline to find waiver.

                                     -5
J -S32001-19


      unreasonableness, partiality, prejudice, bias, or ill -will. The trial
      court's decision, however, should not be reversed merely because
      the record would support a different result. We have previously
      emphasized our deference to trial courts that often have first-hand
      observations of the parties spanning multiple hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Section 2511 of the Adoption Act, 23 Pa.C.S. §§ 2101-2938, governs

termination of parental rights and requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent's conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court
      determines that the parent's conduct warrants termination of his
      or her parental rights does the court engage in the second part of
      the analysis pursuant to Section 2511(b): determination of the
      needs and welfare of the child under the standard of best interests
      of the child. One major aspect of the needs and welfare analysis
      concerns the nature and status of the emotional bond between
      parent and child, with close attention paid to the effect on the child
      of permanently severing any such bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Instantly, we conclude that the certified record supports the termination

orders pursuant to Section 2511(a)(2) and (b), which provide as follows:

      (a) General Rule. --The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:
                                      ***

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental well-
            being and the conditions and causes of the incapacity,

                                      -6-
J -S32001-19


             abuse, neglect or refusal cannot or will       not be
             remedied by the parent.
                                       ***

       (b) Other considerations. --The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b); see also In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc) (stating that we must agree with the trial court only

as to any one subsection of Section 2511(a), as well as Section 2511(b), in

order to affirm).

       Pursuant to 23 Pa.C.S. § 2511(a)(2), parents are required to make
diligent efforts toward the reasonably prompt assumption of full parental
responsibilities.   In re A.L.D., 797 A.2d 326, 340 (Pa. Super. 2002).        A

parent's vow to cooperate, after a long period of uncooperativeness regarding

the necessity or availability of services, may properly be rejected as untimely

or disingenuous. Id. Further, the grounds for termination of parental rights

under Section 2511(a)(2), due to parental incapacity that cannot be remedied,

are not limited to affirmative misconduct; to the contrary, those grounds may

include acts of refusal as well as incapacity to perform parental duties. Id. at

337.

                                       -7
J -S32001-19


     With respect to Section 2511(b), this Court has explained, "Intangibles

such as love, comfort, security, and stability are involved in the inquiry into

the needs and welfare of the child." In re C.M.S., 884 A.2d 1284,1287 (Pa.

Super. 2005) (citation omitted).    Furthermore, the trial court "must also
discern the nature and status of the parent -child bond, with utmost attention

to the effect on the child of permanently severing that bond." Id. (citation
omitted).   However, this Court has stated, "In cases where there is no
evidence of any bond between the parent and child, it is reasonable to infer

that no bond exists. The extent of any bond analysis, therefore, necessarily

depends on the circumstances of the particular case." In re K.Z.S., 946 A.2d

753,763-764 (Pa. Super. 2008) (citation omitted).

      Mother's complete argument against termination of her parental rights

under Section 2511(a)(2) and (b) consists of the following statements:

            Mother remedied the conditions and causes of the
      incapacity. Mother testified that due to an inability to reach her
     social worker, Mr. Williams, she had been incapable of updating
     him on her progress. [N.T., 1/11/19, at 47]. She had acquired
     two jobs, one as a dish washer and one at a daycare. [Id. at 48].
     Mother testified that she was regularly drug tested through her
      employment and that her screens came up negative. [Id.]
      Mother testified that she had continued at her drug treatment
      program. [Id.] Mother also testified that she had housing. [Id.
      at 47]. Therefore, Mother had remedied the problems that
      brought her daughters into care.
                                    *    *   *


      DHS did not prove by clear and convincing evidence that
      severance of the parent child bond would cause no lasting
      irreparable harm to the [C]hildren.


                                        -8
J -S32001-19


Mother's Brief at unnumbered 9,10.

     The trial court disposed of Mother's termination challenge as follows:

           The documents and testimony presented at the Termination
     Hearing provided the trial court clear and convincing evidence to
     terminate Mother's parental rights. The trial court also found that
     the termination of these rights would be in the best interests of
     [the] Children pursuant to 23 Pa. C.S.A. §§ 2511(a)(1)(2)(5) and
     (8)  .   .  The testimony of the CUA worker, Mr. Williams, was
                  .   .


     deemed to be credible and accorded great weight. The court
     found that Mother was unable to control her drug addiction, did
     not complete parenting [classes] and did not consistently visit the
     Children nor did she complete other SCP objectives. In addition,
     the [c]ourt determined that the termination of [Mother's] parental
     rights was in the best interests of the Children pursuant to 23
     Pa.C.S.A. § 2511(b). The court found that the Children's daily
     physical and emotional needs were addressed by the Children's
     foster parents, who provided the Children a safe and caring
     environment.       [T]ermination of Mother's parental rights would
                          .   .   .


     not have a detrimental effect on the Children and was in the
      Children's best interest.

Trial Court Opinion, 3/12/19, at 7-8 (footnotes omitted).

      Upon review, we discern no abuse of the trial court's discretion in
terminating Mother's parental rights to the Children.       Although Mother

informed the trial court about what she has done to comply with the SCP
objectives, she offered no evidence to support her self-serving testimony or

explanation for her failure to inform DHS or CUA of her progress. In contrast,

CUA caseworker Gregory Williams provided a complete description of Mother's

situation. DHS and CUA had already been involved with Mother, as she tested

positive for drugs at the birth of her older child, M.H.-B, in 2010.       N.T.,

1/11/19, at DHS Exhibit 5. Mother did not have any of her four children in

her care. Id. at 16-19. R.C. and A.H. were placed in the same pre -adoptive

                                      -9-
J -S32001-19


medical foster care directly from the hospital and have remained there. Id.

at 16, 18-19, 31-33, 39. Mr. Williams personally discussed Mother's SCP
objectives with her, provided her copies of the SCP, ensured that she had his

contact information, and offered to help her locate a mental health provider.

Id. at 36-38.
      Mother failed to comply with her substance abuse or mental health
objectives.    She did not successfully complete court -ordered random drug

testing, dual diagnosis assessment, and mental health and substance abuse

treatment.     N.T., 1/11/19, at 25-27.    Mother admitted to her reliance on

marijuana; she enjoyed marijuana and did not think that its use should be

illegal. Id. at 37.5 Although Mother enrolled in outpatient substance abuse

treatment at Chances in 2017, she never completed the program. Id. at 26-

27. Mother also admitted to experiencing depression and anxiety, but she did

not enroll in treatment to address these issues. Id. at 38. Mother did not

provide any program or contact information to confirm her compliance with a

dual diagnosis service. Id. at 27-28. CUA referred Mother to ARC on three

occasions for parenting, employment, and housing.        Id. at 28.   Mother

completed two intake sessions and attended two parenting classes, but she



5  Mother stipulated that she tested positive for cannabis on November 9,
2017, December 6, 2017, January 26, 2018, and April 20, 2018; she tested
positive for marijuana on July 7, 2015, June 22, 2016, and April 23, 2018;
and she was a no show/no call for various assessments on August 5, 2015,
July 11, 2016, January 2, 2018, January 9, 2018, January 29, 2018, February
2, 2018, and May 10, 2018. N.T., 1/11/19, at 30-31, DHS Exhibits 6-11.
                                    - 10
J -S32001-19


did not successfully complete any ARC programs.            Id. at 28-29.    ARC

discharged Mother for non-compliance on July 20, 2017, and February 10,

2018.     Id. at DHS Exhibits 12-14.
         As for housing, Mother moved from a relative's house to a shelter for

six months in 2018; by August 2018, she had left the shelter. N.T., 1/11/19,

at 32-35. As of the termination/goal-change hearing, Mr. Williams did not

know where Mother was living or if she had appropriate housing. Id. at 38-

39.

         CUA offered Mother weekly supervised visitation with the Children. N.T.,

1/11/19, at 20. She confirmed six visits and attended three with R.C. in two

years.    Id. at 20-21, 24. She visited with A.H. twice in one year. Id. at 22.
Mother's reasons for not visiting with the Children included being busy, trying

to work, oversleeping, and simply missing appointments. Id. at 25. When

she did visit, the Children did not know who she was. Id. at 22. They cried,

and Mother tried her best to console them. Id. at 22-23. Mother's last visit

with the Children was on December 27, 2017, more than one year before the

termination/goal-change hearing. Id. at 39.

         The Children are in the same pre -adoptive medical foster home and

enjoy a loving relationship with the foster parents. N.T., 1/11/19, at 39-40.

R.C. refers to the foster parents as "mom and dad or mommy," and A.H. looks

to the foster parents as "parental figures." Id. at 10, 40. The foster parents-

not Mother-are performing all necessary parental duties required to meet the
J -S32001-19


Children's needs. Id. at 11, 40-44. The Children are thriving in the care of

the foster parents who meet all of their medical and daily needs. Id. at 43,

44.6 Terminating Mother's parental rights would not cause irreparable harm

to the Children because they do not have a bond with Mother. Id. at 41, 44.

      Mr. Williams' testimony supports the trial court's conclusion that DHS

presented clear and convincing evidence that Mother's rights should be
terminated pursuant to 23 Pa.C.S. § 2511(a)(2).           Mother's repeated and

continued illegal drug use and her mental health issues caused the Children

to be without essential parental care, control, and subsistence necessary for

their physical or mental well-being since birth.     Furthermore, the causes of

the incapacity, neglect, and refusal cannot or will not be remedied. 23 Pa.C.S.

§ 2511(a)(2); In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super.
2003).

      Mr. Williams' testimony also supports the trial court's determination that

termination    of   Mother's   parental   rights   best   served   the   Children's

developmental, physical, and emotional needs and welfare pursuant to 25

Pa.C.S. § 2511(b). Mother essentially abandoned the Children at birth. There

is no evidence of a parent -child bond between Mother and the Children.          In




6 The Children's legal counsel informed the trial court that she had visited the
foster home in December 2018, saw the Children interact with the foster
parents, and concluded "the home is an appropriate home for the [C]hildren.
It is in the best interest of the [C]hildren to continue living in that home."
N.T., 1/11/19, at 51-52.
                                      - 12 -
J -S32001-19


contrast, the foster parents have filled the parental role since they received

each child directly from the hospital. Thus, we affirm the orders terminating

Mother's parental rights to the Children.

      In her third issue, Mother challenges the goal change for A.H. from

reunification to adoption with a two -sentence argument:

            A Court must make a child's best interest the focus in this
      determination. DHS did not prove by clear and convincing
      evidence that   .  A.H.'s best interest would not be served by
                          .   .


      reunification.

Mother's Brief at unnumbered 10.

      When presented with a goal change petition, the trial court:

      considers the continuing necessity for and appropriateness of the
      placement; the extent of compliance with the service             plan
      developed for the child; the extent of progress made towards
      alleviating the circumstances which necessitated the original
      placement; the appropriateness and feasibility of the current
      placement goal for the child; and, a likely date by which the goal
      for the child might be achieved.

In Interest of A.N.P., 155 A.3d 55, 67 (Pa. Super. 2017) (quoting In re
A.K., 936 A.2d 528, 533 (Pa. Super. 2007)). Additionally, in a change of goal

proceeding, the best interests of the children, and not the interests of the

parent, must guide the trial court; the parent's rights are secondary. In re
M.T., 101 A.3d 1163, 1173 (Pa. Super. 2014). "The burden is on the Agency

to prove the change in goal would be in the child's best interests." Id. (citation

omitted). This Court has stated:

      The focus of all dependency proceedings, including change of goal
      proceedings, must be on the safety, permanency, and well-being
      of the child. The best interests of the child take precedence over

                                      - 13 -
J -S32001-19


      all other considerations, including the conduct and the rights of
      the parent.... While parental progress toward completion of a
      permanency plan is an important factor, it is not to be elevated to
      determinative status, to the exclusion of all other factors.

Id. (citation omitted).   We review goal -change decisions for an abuse of

discretion. In Interest of R.W., 169 A.3d 129, 134 (Pa. Super. 2017).

      We note that the trial court did not include a goal -change analysis in its

Pa.R.A.P. 1925(a) opinion. Nevertheless, our careful review of the certified

record leads to the conclusion that a goal change to adoption was appropriate

for A.H. Mother abandoned A.H. at birth, engaged in only two visits with A.H.,

and failed to complete her SCP objectives for reunification. A.H. entered foster

care directly from the hospital; she is bonded with her foster parents and
receiving her daily physical, developmental, emotional needs from them. As

this Court has explained, "a child's life cannot be held in abeyance while a

parent attempts to attain the maturity necessary to assume parenting
responsibilities. The court cannot and will not subordinate indefinitely a child's

need for permanence and stability to a parent's claims of progress and hope

for the future." In re Adoption of R.J.S., 901 A.2d 502, 513 (Pa. Super.
2006).   Accordingly, we discern no abuse of the trial court's discretion in

concluding that a change in A.H.'s permanency goal to adoption is in the best

interest of A.H.

      Appeal at 386 EDA 2019 quashed. Orders terminating Mother's parental

rights to R.C. and A.H. affirmed. Order changing A.H.'s permanency goal to

adoption affirmed.

                                      - 14 -
J -S32001-19


Judgment Entered.




  seph D. Seletyn,
Prothonotary


Date: 7/16/19




                     - 15 -